DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Remarks
This communication is considered fully responsive to the Amendment filed on 6/17/22.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Stephen Foster (reg no 68557) on the phone on 9/3/22 (see attached interview summary).

Claim 1. (Currently amended) One or more non-transitory computer-readable storage media, storing program instructions that when executed on or across one or more computing devices implementing a control plane for a relational database service, cause the one or more computing devices to implement: 
	monitoring performance information for an instance of a database in a data plane of the database service managed by the control plane, wherein the monitoring detects a trigger for an automatic scaling action, and wherein, in monitoring the performance information, the program instructions cause the one or more computing devices to implement: 
	analyzing current performance information and historical performance information of a resource of the instance to determine that the resource is not within a threshold range over a period of time to detect the trigger; and
after detecting the trigger for the automatic scaling action, adjusting the resource of the instance in the data plane within a specified usage range.

Claim 16. (Currently amended) A system comprising:
at least one processor; and
a memory storing program instructions that, when executed by the at least one
processor, cause the system to implement 
relational database service, configured to:
monitor performance information for an instance of a database in a data plane of the database service managed by the control plane, wherein the monitoring detects a trigger for an automatic scaling action, and wherein to monitor the performance
information, the control plane is configured to: 
analyze current performance information and historical performance information of a resource of the instance to determine that the resource is not within a threshold range over a period of time to detect the trigger; and
after detection of the trigger for the automatic scaling action, adjust the resource of the instance in the data plane within a specified usage range.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record fairly teach or suggest alone or in combination claim amendments that are patentably distinguishable over the cited prior art for at least the reasons that claims recite implementing a control plane for a relational database service across one or more computing devices comprising detects a trigger for an automatic scaling action  during monitoring performance information for an instance of a database in database service data plane managed by the control plane and monitoring by the control plane comprises analyzing both current performance information and historical performance information of a resource of the instance to determine that the resource is not within a threshold range over a period of time to detect the trigger and based on detecting the trigger, automatic scaling by adjusting the resource of the instance in the data plane within a specified usage range along and further in combination with the other limitation recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE SISON/Primary Examiner, Art Unit 2455